DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 2/23/21 which has been entered. No claims have been amended (as confirmed by Attorney on 3/16 – see interview summary). No Claims have been cancelled. No Claims have been added. Claims 1-14 are still pending in this application, with Claims 1, 7, and 13 being independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. US Publication No. 20120058727 (from IDS) in view of Bathiche et al. US Publication No. 20110314153, Yoneda US Publication No. 20080058972 (from IDS), and Kofler US Publication No. 20100015934 (from IDS).

             Referring to claim 1, Cook et al. teaches a sound output device comprising: a speaker (Fig. 2: loudspeaker2 105); a transceiver (Fig. 1: transceiver 106 of loudspeaker2 105; para 0020: “the loudspeakers 103 and 105 each have a wireless transceiver for sending and receiving wireless communications”); and a processor (Fig. 1: transceiver 106 of loudspeaker2 105; para 0020: “the loudspeakers 103 and 105 each have a wireless transceiver for sending and receiving wireless configured to control, the transceiver to perform pairing with the external speaker (Fig. 2: loudspeaker2 105 pairs with loudspeaker1 103 via wireless link 107; para 0020: “The transceivers 104 and 106 of the loudspeakers 103 and 105 establish a primary wireless link 107”), control the transceiver to perform pairing with a content source based on information about the content source received from the paired external speaker to: receive a first signal including the portion of the sound content, the first signal being transmitted from the content source and being different from a second signal including the sound content transmitted from the content source to the paired external speaker (para 0022: “communication information is provided by the loudspeaker 103 to the loudspeaker 105 to enable the transceiver 106 to "snoop" communications on the secondary wireless link 109.”; para 0024: “Once the primary and secondary wireless links 107 and 109 are established, the loudspeaker 103 sends one or more communication parameters 201 to the loudspeaker 105 via the secondary wireless link 109 in order to enable the loudspeaker 105 to receive packets transmitted by the audio source 101”, “loudspeakers 103 and 105 both receive wireless energy transmissions from the audio source 101”, “the transceiver 106 is configured to snoop the secondary wireless link 109 (via path 203) to receive audio information from the audio source 101, such as the packet 111”), and control the speaker to output the sound content (Fig. 2: loudspeaker2 105 receives audio in packet 111 from audio source 101; para 0024: “The loudspeaker 105 configures its transceiver 106 to receive communications from the audio source 101 in accordance with the communication parameters 201, and establishes a unidirectional wireless communication path 203 from the audio source 101 to the loudspeaker 105”).
             However, Cook et al. does not teach performing pairing once the devices are within range of each other per se, but Bathiche et al. teaches in response to the sound output device being positioned within a predetermined range from a plurality of external speakers, the transceiver to perform pairing with an external speaker closest to the sound output device (para 0051: “knowing the absolute positions of the initiating device and the group of one or more potential target devices, the initiating device may attempt to pair with the closest device from the group of potential target devices”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform pairing when the devices are within range, as taught by Bathiche et al., in 
             However, Cook et al. and Bathiche et al. do not teach requesting the sound content, but Yoneda teaches to request the content source to transmit a portion of a sound content, and to receive the requested sound content from the content source (para 0059: “If the CPU 30 receives the audio data request signal from the communication module 3 through the wireless LAN adopter 36 when the wireless connection is established between the server 2 and the communication module 3, the CPU 30 transmits the audio data to the communication module 3 through the wireless LAN adopter 36 in response to the audio data request signal”). Both Cook et al. and Yoneda teach the sharing of audio data between two connected devices, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in the requesting of the sound content, as taught by Yoneda, for the process of sharing data taught in Cook et al. in the device of Cook et al. and Bathiche et al. because both ways allow for sound content to be transferred to an end device for playback. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to require the requesting of data, as taught in Yoneda, in the device of Cook et al. and Bathiche et al. because it creates a more aware sharing system that prevents secrecy and the source device can help to “refine the data formats of the audio data described in the provision data list on the basis of the refinement condition included in the list request signal.”
However, Cook et al., Bathiche et al., and Yoneda do not teach that each speaker output is same per se, but Kofler teaches a mono channel signal (para 0050). If the audio source of Cook et al. sends a mono channel signal to loudspeakers 103 and 105, then the output of the loudspeaker 105 would be the portion of the sound content output by the paired external speaker (loudspeaker 103). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of providing various channels of audio source content, therefore it would have been obvious to try providing a mono channel signal, as taught in Kofler, as opposed to providing a stereo signal, as in Cook et al., or multi-channel signal in the device of Cook et al., Bathiche et al., and Yoneda, because any of these signals could be audio source content.
the processor is configured to control, based on pairing with the external speaker closest to the sound output device, the transceiver to receive connection information about the content source from the paired external speaker and to perform pairing with the content source based on the received connection information (para 0024).
             Referring to claim 3, Bathiche et al. teaches the processor is configured to, in response to the sound output device entering into the predetermined range from the external speaker, recognize the external speaker based on sensing of at least one of a distance from the external speaker, a position of the external speaker, and an arrangement direction of the external speaker (para 0051). Motivation to combine is the same as in claim 1.
             Referring to claim 7, Cook et al. teaches a method for controlling a sound output device (Fig. 2: wireless audio system 100), the method comprising: recognizing an external speaker; performing pairing with an external speaker (Fig. 2: loudspeaker2 105 pairs with loudspeaker1 103 via wireless link 107; para 0020: “The transceivers 104 and 106 of the loudspeakers 103 and 105 establish a primary wireless link 107”); receiving information about a content source from the paired external speaker; performing pairing with the content source based on the information about the content source; receiving a first signal including the portion of the sound content, the first signal being transmitted from the content source and being different from a second signal including the sound content transmitted from the content source to the paired external speaker (para 0022: “communication information is provided by the loudspeaker 103 to the loudspeaker 105 to enable the transceiver 106 to "snoop" communications on the secondary wireless link 109.”; para 0024: “Once the primary and secondary wireless links 107 and 109 are established, the loudspeaker 103 sends one or more communication parameters 201 to the loudspeaker 105 via the secondary wireless link 109 in order to enable the loudspeaker 105 to receive packets transmitted by the audio source 101”, “loudspeakers 103 and 105 both receive wireless energy transmissions from the audio source 101”, “the transceiver 106 is configured to snoop the secondary wireless link 109 (via path 203) to receive audio information from the audio source 101, such as the packet 111”); and outputting the sound content (Fig. 2: loudspeaker2 105 receives audio in packet 111 from audio source 101; para 0024: “The loudspeaker 105 configures its transceiver 106 to receive communications from the audio source 101 in accordance with .
             However, Cook et al. does not teach performing pairing once the devices are within range of each other per se, but Bathiche et al. teaches recognizing a plurality of external speakers based on the sound output device being positioned within a predetermined range from the plurality of external speakers; performing pairing with an external speaker closest to the sound output device (para 0051: “knowing the absolute positions of the initiating device and the group of one or more potential target devices, the initiating device may attempt to pair with the closest device from the group of potential target devices”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform pairing when the devices are within range, as taught by Bathiche et al., in the method of Cook et al. because it allows for an automatic connection with minimal effort required by the user.
             However, Cook et al. and Bathiche et al. do not teach requesting the sound content, but Yoneda teaches requesting the content source to transmit a portion of a sound content; receiving the requested sound content from the content source (para 0059: “If the CPU 30 receives the audio data request signal from the communication module 3 through the wireless LAN adopter 36 when the wireless connection is established between the server 2 and the communication module 3, the CPU 30 transmits the audio data to the communication module 3 through the wireless LAN adopter 36 in response to the audio data request signal”). Both Cook et al. and Yoneda teach the sharing of audio data between two connected devices, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in the requesting of the sound content, as taught by Yoneda, for the process of sharing data taught in Cook et al. in the method of Cook et al. and Bathiche et al. because both ways allow for sound content to be transferred to an end device for playback. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to require the requesting of data, as taught in Yoneda, in the method of Cook et al. and Bathiche et al. because it creates a more aware sharing system that prevents secrecy and the source device can help to “refine the data formats of the audio data described in the provision data list on the basis of the refinement condition included in the list request signal.”
the portion of the sound content output by the paired external speaker (loudspeaker 103). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of providing various channels of audio source content, therefore it would have been obvious to try providing a mono channel signal, as taught in Kofler, as opposed to providing a stereo signal, as in Cook et al., or multi-channel signal in the method of Cook et al., Bathiche et al., and Yoneda, because any of these signals could be audio source content.
             Referring to claim 8, Cook et al. teaches based on the pairing with the external speaker closest to the sound output device, receiving connection information about the content source from the paired external speaker, and performing pairing with the content source based on the received connection information (para 0024).
             Referring to claim 9, Bathiche et al. teaches the recognizing the plurality of external speakers comprises based on the sound output device being within the predetermined range from the plurality of external speakers, recognizing the plurality of external speakers through sensing of at least one of a distance from the plurality of external speakers, a position of the plurality of external speakers, and an arrangement direction of the plurality of external speakers (para 0051). Motivation to combine is the same as in claim 7.
             Referring to claim 13, Cook et al. teaches a sound output system (Fig. 2: wireless audio system 100) comprising: a content source (Fig. 2: audio source 101); a plurality of sound output devices configured to receive a sound content from the content source (Figs. 1-2: loudspeaker1 103 and loudspeaker2 105 receive audio 111 from audio source 101); a first sound output device configured to be movable (para 0019: “The loudspeakers 103 and 105 are configured as any type of electro-acoustic transducers for converting audio information into sound, such as home or professional speakers, headphones, earphones, ear buds, etc.”), and configured to: perform pairing with a second sound output device (Fig. 2: loudspeaker2 105 pairs with loudspeaker1 103 via wireless link 107; para 0020: “The transceivers 104 and 106 of the loudspeakers 103 and 105 establish a primary wireless link 107”), perform pairing with the content source based on the information about the content source received from the second sound output device; receive a first signal including the portion of the sound content, the first signal being transmitted from the content source and being different from a second signal including the sound content transmitted from the content source to the paired second output device (para 0022: “communication information is provided by the loudspeaker 103 to the loudspeaker 105 to enable the transceiver 106 to "snoop" communications on the secondary wireless link 109.”; para 0024: “Once the primary and secondary wireless links 107 and 109 are established, the loudspeaker 103 sends one or more communication parameters 201 to the loudspeaker 105 via the secondary wireless link 109 in order to enable the loudspeaker 105 to receive packets transmitted by the audio source 101”, “loudspeakers 103 and 105 both receive wireless energy transmissions from the audio source 101”, “the transceiver 106 is configured to snoop the secondary wireless link 109 (via path 203) to receive audio information from the audio source 101, such as the packet 111”), and output the sound content (Fig. 2: loudspeaker2 105 receives audio in packet 111 from audio source 101; para 0024: “The loudspeaker 105 configures its transceiver 106 to receive communications from the audio source 101 in accordance with the communication parameters 201, and establishes a unidirectional wireless communication path 203 from the audio source 101 to the loudspeaker 105”).
             However, Cook et al. does not teach performing pairing once the devices are within range of each other per se, but Bathiche et al. teaches based on the first sound output device being positioned within a predetermined range from the plurality of sound output devices, perform pairing with a second sound output device closest to the first sound output device (para 0051: “knowing the absolute positions of the initiating device and the group of one or more potential target devices, the initiating device may attempt to pair with the closest device from the group of potential target devices”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform pairing when the devices are within range, as taught by Bathiche et al., in the system of Cook et al. because it allows for an automatic connection with minimal effort required by the user.
             However, Cook et al. and Bathiche et al. do not teach requesting the sound content, but Yoneda teaches request the content source to transmit a portion of a sound content, and receive the sound content from the content source (para 0059: “If the CPU 30 receives the audio data request signal from the communication module 3 through the wireless LAN adopter 36 when the wireless connection is established between the server 2 and the communication module 3, the CPU 30 transmits the audio data to the communication module 3 through the wireless LAN adopter 36 in response to the audio data request signal”). Both Cook et al. and Yoneda teach the sharing of audio data between two connected devices, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in the requesting of the sound content, as taught by Yoneda, for the process of sharing data taught in Cook et al. in the system of Cook et al. and Bathiche et al. because both ways allow for sound content to be transferred to an end device for playback. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to require the requesting of data, as taught in Yoneda, in the system of Cook et al. and Bathiche et al. because it creates a more aware sharing system that prevents secrecy and the source device can help to “refine the data formats of the audio data described in the provision data list on the basis of the refinement condition included in the list request signal.”
However, Cook et al., Bathiche et al., and Yoneda do not teach that each speaker output is same per se, but Kofler teaches a mono channel signal (para 0050). If the audio source of Cook et al. sends a mono channel signal to loudspeakers 103 and 105, then the output of the loudspeaker 105 would be the portion of the sound content output by the paired external speaker (loudspeaker 103). A person having ordinary skill in the art at the time the invention was made would have had good reason to pursue the known finite options of providing various channels of audio source content, therefore it would have been obvious to try providing a mono channel signal, as taught in Kofler, as opposed to providing a stereo signal, as in Cook et al., or multi-channel signal in the system of Cook et al., Bathiche et al., and Yoneda, because any of these signals could be audio source content.


Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., Bathiche et al., Yoneda, and Kofler, as applied to claims 1, 3, 7, and 9 above, and further in view of Milne et al. US Publication No. 20150215722 (from IDS).

Referring to claim 4, Cook et al., Bathiche et al., Yoneda, and Kofler do not teach an ultra-wideband system, but Milne et al. teaches the processor is configured to recognize the plurality of external speakers based on sensing at least one of the distance from the plurality of external speakers, the position of the plurality of external speakers, and the arrangement direction of the plurality of external speakers using an ultra- wideband (UWB) system (para 0040). Both Bathiche et al. and Milne et al. teach detecting another device, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in the UWB system of Milne et al., for the detection system of Bathiche et al. in the system of Cook et al., Bathiche et al., Yoneda, and Kofler because both systems allow for speaker device location to be determined.
             Referring to claim 10, Cook et al., Bathiche et al., Yoneda, and Kofler do not teach an ultra-wideband system, but Milne et al. teaches the recognizing the plurality of external speakers comprises sensing at least one of the distance from the plurality of external speakers, the position of the plurality of external speakers, and the arrangement direction of the plurality of external speakers using an ultra-wideband (UWB) system (para 0040). Both Bathiche et al. and Milne et al. teach detecting another device, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute in the UWB system of Milne et al., for the detection system of Bathiche et al. in the method of Cook et al., Bathiche et al., Yoneda, and Kofler because both systems allow for speaker device location to be determined.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al., Bathiche et al., Yoneda, and Kofler, as applied to claims 1 and 7 above, and further in view of Fyke et al. US Publication No. 20140122589 (from IDS).

             Referring to claim 5, Cook et al., Bathiche et al., Yoneda, and Kofler do not teach that the range is changeable per se, but Fyke et al. teaches the predetermined range is changeable in accordance with a user operation (para 0048). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to let the user change the range, as taught in Fyke 
             Referring to claim 11, Cook et al., Bathiche et al., Yoneda, and Kofler do not teach that the range is changeable per se, but Fyke et al. teaches the predetermined range is changeable in accordance with a user operation (para 0048). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to let the user change the range, as taught in Fyke et al., in the method of Cook et al., Bathiche et al., Yoneda, and Kofler because it give the user control over some parameters of the system and allows to user to select a preferred zone.

Allowable Subject Matter
Claims 6, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive.

Applicant states at the end of page 4 to page 5 of the remarks:
“Accordingly, the Examiner acknowledges that the first signal and second signal are sent to different destinations and thus, they are different signals when determining double patenting. Based on this logic, Applicant respectfully submits Cook only discloses one signal. 
Specifically, Cook merely discloses that the audio source transmits a content signal to speaker 1 (Loudspeaker 1) as a destination, and speaker 2 (Loudspeaker 2) 'snoops' the corresponding content signal, as shown in FIG. 2 of Cook below. In other words, Cook does not disclose the audio source sending the first signal and the second signal in order to send them to different destinations (e.g., speakers 1 and 2)..”

Examiner respectfully disagrees. Applicant seems to be arguing that by loudspeaker 2 “snooping” the second signal, the audio source is not actually transmitting the second signal to loudspeaker 2. However, Fig. 2 of Cook specifically shows packet 111 being sent from audio source 101 to loudspeaker2 105 via path 203. Para 0024 of Cook also specifically states “The loudspeaker 105 configures its transceiver 106 to receive communications from the audio source 101 in accordance with the communication parameters 201, and establishes a unidirectional wireless communication path 203 from the audio source 101 to the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE A FALEY/Primary Examiner, Art Unit 2652